UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1415



TAMMY JAYNE GRAHAM,

                                            Plaintiff - Appellant,

          versus


DIABETES SELF CARE, INCORPORATED,

                                             Defendant - Appellee.



                            No. 01-1416



KAREN R. BARGER,

                                            Plaintiff - Appellant,

          versus


DIABETES SELF CARE, INCORPORATED,

                                             Defendant - Appellee.



Appeals from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-98-633-7, CA-98-785-7)


Submitted:   October 31, 2001          Decided:     December 12, 2001
Before WILKINS, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robyn B. Bennitt, BENNITT & BENNITT, Birmingham, Alabama, for
Appellants.   Neal S. Johnson, LICHTENSTEIN, FISHWICK & JOHNSON,
P.L.C., Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     In these consolidated cases, Tammy J. Graham and Karen R.

Barger sued Diabetes Self Care, Inc. (DSC), their former employer.

Graham   alleged   violation   of   the   Equal   Pay   Act,   29   U.S.C.A.

§ 206(d)(1) (West 1998). Barger alleged violation of the Equal Pay

Act; the Age Discrimination in Employment Act, 29 U.S.C.A. §§ 621-

634 (West 1999 & Supp. 2001); and Title VII of the Civil Rights

Act, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 1994 & Supp. 2001).

The district court granted summary judgment to DSC in both actions.

We have reviewed the record and the district court’s opinions and

find no reversible error.      Accordingly, we affirm on the reasoning

of the district court in each case.        United States v. Graham, No.

CA-98-633-7 (W.D. Va. filed Feb. 20, 2001; entered Feb. 21, 2001);

United States v. Barger, No. CA-98-785-7 (W.D. Va. filed Feb. 20,

2001; entered Feb. 21, 2001).           We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                  No. 01-1415 - AFFIRMED

                                                  No. 01-1416 - AFFIRMED




                                    3